 390DECISIONSOF NATIONALLABOR RELATIONS BOARDAmalgamated Clothing Workers of America,and itsBaltimore Regional Joint Board,and its LocalUnion424, AFL-CIO (Mt.Union ManufacturingCompany,L. Grief &Bros., Division of Genesco,Inc.)andEldaC. Myers. Case 6-CB-2037September28, 1971DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING AND JENKINSOn June 4, 1971, Trial Examiner Henry L. Jaletteissued his Decision in the above-entitled proceeding,finding that Respondents had engaged in certainunfair labor practices within the meaning of theNational Labor Relations Act, as amended, andrecommending that they cease and desist therefromand take certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondents filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondents,Amalgamated Clothing Workers ofAmerica, and its Baltimore Regional Joint Board, anditsLocal Union 424, AFL-CIO, their officers, agents,and representatives shall take the action set forth inthe Trial Examiner's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Trial Examiner: This proceeding wasinitiated by a charge filed by Elda C. Myers, an individual,againstAmalgamated ClothingWorkers of America,AFL-CIO, on November 20, 1970. The charge wasamended on February 16, 1971, to include as RespondentsBaltimore Regional Joint Board and Local Union 424,affiliates of Amalgamated Clothing Workers of America,AFL-CIO. On February 23, 1971, a complaint was issuedagainst all the aforementioned Unions, alleging that theyhad violated Section 8(b)(1)(A) of the Act by refusing topermitMyers to be a candidate for union steward at herplace of employment, Mt. Union Manufacturing Company,L.Grief &Bros.,Division of Genesco, Inc. (hereinafterreferred to as the Employer), because she informed themthat she intended to seek theassistanceof and haverecourse to the National Labor Relations Board.On April 15, 1971, a hearing was held at Huntingdon,Pennsylvania, at which time Respondent AmalgamatedClothingWorkers of America was removed from thecomplaint pursuant to motion to amend by the GeneralCounsel made without objection by the Charging Party andwhich I granted.Upon the entire record,I including my observation of thewitnesses, and after consideration of the briefs filed by theGeneral Counsel and Respondents, I make the followingfindings of fact, conclusions of law and recommendations:FINDINGS OF FACT1.JURISDICTIONThe Employer, a manufacturer of men's suit coats,annually sells and ships goods valued in excess of $50,000from its facility at Mt. Union, Pennsylvania, directly topoints outside the Commonwealth of Pennsylvania.H. THE ALLEGED UNFAIR LABOR PRACTICESA.The FactsThe Employer employs about 750 employees at its Mt.Union plant. Regional Joint Board is the exclusivebargaining representative of employees in a production andmaintenance unit and is party to a collective-bargainingagreement with the Employer, Local 424 is a shop localcovering only the Mt. Union plant of the Employer. It isaffiliatedwith and under the supervision of the RegionalJoint Board, which is operated by Manager Sam Nocella,and Assistant Manager Romeo Esposito, who are assistedby business agents, including Business Agent RichardShockey who is assigned to the Mt. Union plant.The plant is divided into several sections each of whichelects its own steward or stewards to represent employees ofthe section respecting grievances.On April 14, 1970, a meeting was held at the plant amongCmployees of section 2, which numbers about 200employees, to nominate a steward to fill a vacancy createdby a retirement. Several employees were nominated, butonly two, Elda Myers, the Charging Party, and Helen Getz,agreed to serve, if elected. Richard Shockey was present atthe meeting and accepted the nominations.Elda Myers has been employed since 1955. She is a liningIGeneral Counsel's motion to correct transcript, which is unopposed, ishereby granted and the motion is hereby received in evidence as TX Exh193 NLRB No. 59 AMALGAMATED CLOTHINGWKRS.,LOCAL 424391baster and a member of Local 424. She has served invarious positions with Local 424, including member of theexecutive board, a position from which she resigned inFebruary 1968.On November 11, 1969, Myers had filed a writtengrievanceover the rates of pay of lining basters.Dissatisfied with the progress of the grievance, on April 13,1970, she mailed the following letter to Regional JointBoardManager Nocella, copy to an official of theemployer.Mt.Union, Pa.April 2, 19702Dear Sir:Ibast linings at the plant here in Mt. Union and wehave had a problem for several years that neithermanagement nor union has corrected so far. I am notmaking a threat, but simply a statement of facts when Isay the following:The cost of everything has gone up and our wages,basting linings, has steadily decreased.Ihave had the information, with documentedevidence (not just figures, I have those also) ready topresent to the Labor Board after April 24, 1970.Ihave had two suspensions (both were unfair) andthe situation went to the Board of Review in Harrisburgas you all should be aware of now. I have seen myaverages dropped several times and we on this job havebeen exceptionally patient.Iwillpresent facts to the Labor Board to showViolation of Article III, Section C of the currentagreement,alsofactstoshow discrimination ofemployees covered by the agreement between companyand union.Iam sure the material I furnish to the Labor Boardwillmerit attention and show them that the situation isseveral years old and that we need help.It has been my respect for the steady employment thecompany has given to local residents and for what theunion has done through the years gone by to help laborthat kept me from seeking help from the Labor Boardbefore this. Just treat us fair.Sincerely,Elda C. Myers 3Nocellasent the followingreply to Myers.Mrs.Elda C. Myers111W. Halley St.Mount Union, Pa. 17066April 17, 1970Dear Mrs. Myers:2Myers testified that the letter was prepared April 2, but not maileduntilApril 131credit her3Six other employees signed an attachment to the letter concurring withMyers' claimfor backpayand better rates4Tne foregoing is Shockey'sversion of his opening remarks which IIhave received your letter dated April 2, 1970pertaining to the operation of lining basting.Myinvestigation has turned up that the business agent,Dick Shockey, is taking it up and the matter has beenbrought to the attention of the company and the matterwill be processed and you will get an answer.There is no necessity of making threats or deliveringultimatums of any kind to the representatives of yourunion.Remember that you are talking to yourrepresentatives who have to handle your case and youneed the utmost cooperation and solidarity on the partofyou and your fellow workers. If there is anydissatisfactionwith any decision that is made by abusiness agent, the union provides channels where thesegrievances can be heard. You have an executive boardand you have a regular monthly meeting and after thesechannels are exhausted the matter can then be referredto my office.Please remember when you go to a labor board, thelabor board also has to listen to us and there is alwaystwo sides to every story and it isn't always your side thatwins. I think you can spend more time in presentingyour case effectively where it counts rather than makingthreats in letters to the manager. I hope that in thefuture you will avail yourself first of all the channelsbefore you run to the writing of letters. I think that thiswill make for a far better understanding all around.Fraternally,Sam Nocella, ManagerOn April 21,BusinessAgent Shockey called a specialmeeting of the executive board of Local 424 at the plantand invited Myers to attend. Shockey opened themeetingby stating that he had a very unpleasant job to do. Hereminded the members of the executive board of Myers'pending grievance and explained that the reason Myers wasat this meeting was that while her grievance was "in theprocess of being handled through channels ... she wrote aletter toMr. Nocella threatening to go to the LaborBoard." 4 Shockey proceeded to read the letter. Afterreading it, Shockey asked Myers to verify that it was theone she had sent and she agreed it was. Shockey then readNocella's reply and asked Myers to acknowledge it was thereply she had received and she did. After the reading of theletters,members of the executive board asked Myersquestions relating to the subject matter of her grievance,and Myers' only reply was "no comment." Shockey told hershe could leave the meeting and she did.AfterMyers left, Shockey asked for a motion to decidewhetherMyers was fit to run for the position of shopsteward.5 A motion was made and several members voicedopinions that Myers was not fit to be a shop steward. Therewas no mention of the Labor Board. A vote was taken and11members voted to disqualify Myers, and 3 abstained.Helen Getz, the only remainingnominee,and a member ofthe executive board, then declined to serve under theacceptThere was varyingversions of his opening remarks, but there is nosubstantial differencein any ofthe versions5This findingisbased on the testimony of executiveboard memberRebecca BeattywhomI credit. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDcircumstances of Myers' removal. Later that day, Shockeyadvised Myers of the executive board's action.No action was taken to nominate a steward untilSeptember 30 when another meeting of section 2 was held .6At the start of the meeting Shockey told the employees thatin view of the decision of the executive board Myers couldnot run as shop steward and he would not accept hernomination. Nevertheless, Myers was again duly nominat-ed. Shockey refused to accept the nomination. There wereother nominations, but only one nominee, Helen Getz,agreed to serve. Accordingly, she became steward without avote being taken.B.Analysis and ConclusionsA preliminary question is presented about the timelinessof the charge against Regional Joint Board and Local 424.7As noted in the introduction, Regional Joint Board andLocal 424 were not charged with violating the Act untilFebruary 16, 1971. Pursuant to this charge, the complaintissued alleging that an unfair labor practice occurred onSeptember 30, 1970, when Shockey rejected the nominationof Myers. If this rejection of Myers' nomination is an unfairlabor practice, the February 16 charge is timely. ButRespondents contend that if there was an unfair laborpractice, it occurred on April 21, 1970, when the executiveboard declared Myers to be unfit to serve as a steward, oron May 11, 1970, when members of Local 424 approved theminutes of the executive board meeting of April 21 andthereby ratified its action.According to Respondents, the September 30 incidentwas merely the effectuation of a pre-10(b) decision.Respondents compare this case to cases of union disciplineby fine, where the unfair labor practice is deemed to occureither at the time of the fine, or the expiration of the appealperiod without an appeal, or the final decision of thehighest tribunal if an appeal is taken, and not when a unionsues to collect.E.g., International Association of Machinistsand Aerospace Workers, AFL-CIO (Union Carbide Corpora-tion),180 NLRB No. 135, reaffd. 186 NLRB No. 138;CommunicationsWorkers of America, Local 9511 (PacificTelephone and Telegraph Company),188 NLRB No. 63. Ifind the cases distinguishable. In this case, the allegedunfair labor practice is the rejection of Myers' nominationwithin the 10(b) period; in the cited cases, all that occurredwithin the 10(b) period were the threats to sue, and/or thefiling of suits to collect the fines, acts which were notalleged to be unlawful in and of themselves.In addition,Respondents assert that an essential element6According to Shockey,thematter was held inabeyance pendingresolutionofMyers'grievanceThe Employerrejected the grievance at ameeting on June 25 which was attendedby MyersAt that meeting, anemployee asked Nocellaif they couldnot go to the Labor Board and thesenseof his replywas thatthey shoulduse other channels first, includingaibitration In my judgment,this incident neither adds to nor detracts fromthe issueaboutRespondents'reasonfordisqualifyingMyers fromcandidacy on September 30rSec10(b) of the Actreads in pertinent part.no complaint shall issuebased upon any unfair laborpracticeoccurring more than six monthsprior tothe filing of the charge withthe Board and the serviceof a copythereof upon the person againstwhom such charge is made.9Respondents sought to adduce testimony thatMyerswas dischargedin 1965 and 1968 because of her attitude and constant complaining andof the General Counsel's case is missing which can only besupplied byreference to pre-10(b) conduct and thatBryanManufacturing Co.,362 U.S. 411 (1960)interdicts relianceon an earlier unfair labor practice to establish that conductwithin the10(b) periodis unlawful.Ido not agree.InBryan,the Supreme Court acknowledged the existence of twosituations:one, "where occurrences within the 6-monthlimitations period in and of themselves may constitute as asubstantive matter,unfair labor practices. . . [and] . . .earlier events. . . [are ] . . . utilized to shed light on thetrue character of matters occurring within the limitationperiod,"and another situation in which "conduct occurringwithin the limitations period can be charged to be an unfairlabor practice only through reliance on an earlier unfairlabor practice."Inmy judgment, this case involves theformer situation,and the eventsinApril 1970 may beutilized to shed light on Respondent'smotive in rejectingMyers'nomination on September 30. As indicated earlier,when Shockeystated that he would not accept anomination of Myers on September 30, he indicated thatthe reason was the executive board's decisionin April. Inthe circumstances,it is appropriate to look to the events inApril to determine the reason for the executive board'sdecision.SeeParamountCap Mfg. Co. v. N.L.R.B.,260 F.2d109 (C.A. 8, 1952).That iswhat this case reduces itself to, the reason for theexecutiveboard's rejection of Myers'nomination.Accord-ing to Respondents,the nomination was rejected becauseMyerswas not the kind of person to serve the employees asshopsteward becauseof a historyof complaints by herabout bothmanagement and the Union generally withregard to her rate ofpay. The onlyspecific past conduct ofMyerslitigatedwas her resignation from the executiveboard in February1968, because of the refusalof Local 424to adopt a resolution she offered for a timestudy for thepurpose of adjusting rates of pay.8 At that time, Myerswrote to the Regional Joint Board stating that:Iam resigning as of this date from both boards ofLocal 424. I also request my name be omitted from theballot for the forthcoming election.I still believe in unions but I don't believe in lies anddishonesty and I never heard such a performance as lastnight at the union meeting.Terrible lies.I have all the proof I need regardless of what happensto show I hadonly the best interest of union members atheart.thatshe was reinstated through the intervention of RespondentsThis wasallegedly part of a historyof bickering with management and Respondentswhich Respondentsassert was the reason for refusing to permit her to runas shop steward.Irefused to hear testimony described in Respondents'offer of prooffor two reasons.part of the profferred testimony related toevents remote in time and before Myerswas an executiveboard memberand none of Myers'past conduct had been relied on to removeher fromoffice; in any event, the issue was not whetherMyerswas in fact fit to be ashopsteward,butwhy shewas disqualifiedby the executive board.Determination of this issue depended on what the members of theexecutive board saidat the meetingof April21 about their reasons fordisqualifying herAs will appear below,except for testimonyabout thediscussion of Myers' resignation in 1968, no evidence was adduced of thediscussion of any otherpast conduct.In the circumstances, the profferredtestimony was properly rejected. AMALGAMATED CLOTHING WKRS., LOCAL 424393Iput my trust and faith in God .9According to Shockey, Julia Yocum, president of Local424, Helen Getz, who later became shop steward of section2 and was secretary-treasurer of Local 424, and executiveboard member Minnick, Myers' letter of resignation wasalso read at the April 21 meeting after Myers left the room.Rebecca Beatty, a member of the executive board whotestified on behalf of General Counsel and who abstainedfrom voting against Myers, testified the letter of resignationwas not read. I credit Beatty, who appeared to me to bevery truthful and who had no reason to lie. On the otherhand, Respondents' witnesses all displayed a great deal ofhostility toMyers. Despite the fact that the reading ofMyers' letter of resignation would have been a significantdetail in ameetingsuch as the one in question, executiveboard member Renninger could not recall its having beenread; Copenhaver referred to Myers' letter of resignationbut she did not state that Shockey read it; Betty Minnickerroneously asserted that Myers' letter of resignation hadstated she didn't want any part of any office in the unionever; and while Helen Getz testified Shockey read the letterof resignation, the minutes of the meeting which she wrotedo not support her. Finally, since the meeting was clearlycalled to pass on Myers' fitness to hold office, and Myerswas asked to be present to hear the charges against her, Idon't understand why Shockey would wait until Myers leftthe meeting to read her letter of resignation. For all thesereasons, I conclude he did not read the letter of resignation.In the final analysis, whether or not the letter ofresignation was read at the meeting is not dispositive of theissueof the reason for the executive board's vote todisqualifyMyers.What is important is the fact thatShockey was present on April 14 when Myers wasnominated and nothing was said about either her 1968resignationor her continual griping about rates of pay.10Nothing was said or done until April 21, the day afterShockey received a copy of Myers' letter to Nocella, andwhen Shockey convened the executive board and expressedhis distaste for the task before him he did not start with areference toMyers' past conduct; rather, he began byreferring to her "threatening letter"-these were Shockey'swords-and proceeded to read the letter. From everydescription of the meeting, be it from General Counsel'switnessesor Respondents',it isclear that the predicate forquestioning Myers' fitness to hold office was her letter toNocella. Her letter was the only circumstance interveningbetween her nomination and the special meeting of theexecutive board called by Shockey. His testimony that afterthe nomination he went through records he had inheritedfrom the business agent he had replaced and discoveredthatMyers had resigned in 1968, and that he discussed thiswith AssistantManager Esposito on April 14 and theydecided to bring this matter to the attention of the executiveboard is not credited. Shockey had received the files inquestion in mid-1969 and admittedly had "glanced" atthem then, and I cannot believe that he did not learn untilafter April 14 about Myers' resignation. Significantly, whenhe convened the April 21 meeting, his opening remarksrelated to Myers' threatening letter of April 13. In thesecircumstances, I can credit neither Shockey nor Espositoabout the reason for calling a special meeting of theexecutive board.AfterMyers left the meeting, remarks were made aboutMyers' fitness to hold office, such as, "anyone that couldn'tget along with the union or company was not fit torepresent 150 to 200 girls" (Copenhaver); "I wouldn't wantMrs.Myers representing me if I had a claims. . . ."(Minnick); and, according to Getz, Yocum remarked that,"we had been having trouble with her for years and that thiswasn't the first time something like this happened." Yocumdid not, however, say she made any such remarks, andGetz'minutes of the meeting attribute to Yocum thestatement that Myers "has condemned Sam [Nocella] andthe Union."Rebecca Beatty did not view the foregoing remarks as adiscussion. As she understood the situation, Shockey "readthe letters and I thought he meant we were to take fromthose letters what we were to do, what our decisions wouldbe." Beatty's understanding was not incorrect. It is evidentfrom Respondent's own witnesses why they rejected Myers.In her letter to Nocella, Myers had threatened to go to theLabor Board. Nocella had replied that the Union provideschannels for hearing grievances and in explaining her voteagainstMyers, Renninger stated that she was opposed toanyone who undermined the Union and Myers hadundermined the Union, because,In the first place, she didn't go through all the channelsshe should have in ourunion.When you go through allchannels in our union and then you don't get anything,then take it higher but you use all channels first. To methat is undermining our union.Q.By going to the labor board?A.That's right.BettyMinnick explained that "we are supposed to gothrough channels. You dust don't by-pass everything elsebecause someone didn't want to work with you. You followit step by step." In explaining the procedure she believesshould be followed, Minmck pointed out "most peopledon't dust go from the shop steward and if they don't doanything-I've had a claim in for two years and I'm notgoing to the Labor Board. I'm waiting for my union to settleIt.,,Helen Copenhaver said she didn't think Myers waseligible to hold office, "because she should have wentthrough the channels. That is what the executive board isthere for. That was why we were elected to office.Q.How did she indicate she [Myers] wasn't goingto use channels?A.Apparently she didn't. She just went to theLabor Board.From the foregoing, and the record as a whole, whateveropinions the members of the executive board may have hadaboutMyers' fitness to hold office because of her pastconduct and temperament, the conclusion is inescapable9Actually,Myers wrote two lettersThe one abovewas mailed toRegional Joint Board anda copy given to Local 424 with another letterwhich stated."This is anotice of resignationfrom both boards of Local424 and I request my name be omitted from the ballot.Icannot stand liesand dishonesty "io It should be noted thatthe fitness of a nomineefor steward had neverpreviously been questioned by any executive board Thereis some questionwhether the executive boardevenhad authority to actas itdid; it was notassertedthat theyacted pursuantto any provisions of theconstitution orbylaws of eitherthe RegionalJoint Board or Local 424. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDthat, in declaring her to be unfit to hold office on April 21,they were motivated in substantial part by the fact that shehad threatened to go to the Labor Board to seek redress of agrievance over her rate of pay. And, as stated earlier, whenShockey refused to accept Myers' nomination on Septem-ber 30, he relied on the decision of the executive board onApril 21 thereby revitalizing the decision.There is testimony by Myers that at a union meeting onMay 12, 1970, Esposito commended the executive board forits action on April 21 and he described Myers as unfit to bean officer and adverted to her threatening letter to Nocella.There is also testimony by Myers that at the nominationmeeting on September 30, Shockey referred not just to herletter of resignation, but also to the letters she had writtento Baltimore. Evelyn White testified Shockey said he hadletters to prove Myers was unfit for shop steward. I creditthis testimony. As with the April 21 meeting, Respondents'witnessescontended that any references to Myers' letterswere references to her letter of resignation only. I do notcredit this testimony. In any event, as Respondents concedein their brief, such testimony was merely cumulative if it isfound that on April 21 the executive board based itsdecision on her April 13 letter. I have found that it did.The only remaining question is whether the removal ofMyers from candidacy for the office of shop stewardbecause of her threat to go to the Labor Board to redress agrievance about rates of pay constitutes restraint andcoercion of employees within the meaning of Section8(b)(1)(A) of the Act, notwithstanding the terms of the firstproviso to 8(b)(l)(A),11 and the fact that Respondents'conduct herein related to Myers' rights in her relationshiptoRespondents and did not affect herstatus as anemployee. Respondent does not contend that its conductwas protected by the proviso and the cases clearly indicatethat the conduct of Respondents herein was violative ofSection 8(b)(1)(A) of the Act because of the public policyconsiderations which dictate that employees be affordedunimpeded access to the Board.N.L.R.B. v. IndustrialUnion of Marine and Shipbuilding Workers of America,AFL-CIO,391 U.S. 418;Amalgamated Meat Cutters andButcherWorkmen of North America, Amalgamated FoodEmployeesUnionLocal 590, AFL-CIO (National TeaCompany),181 NLRB No. 116.111.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEIV.THE REMEDYHaving found that Respondents engaged in certainunfair labor practices it will be recommended that they beordered to cease and desist therefrom and that they takecertain affirmative action designed to effectuate the policiesof the Act.In order to remedy the unfair labor practices hereinfound it is necessary to restore the situation to itsstatus quoante.This will require Respondents to rescind the election ofHelen Getz as shop steward and to conduct a new electionfor shop steward in section 2 in which Elda Myers is to bepermitted to be a candidate pursuant to the nomination shereceived on September 30, and, if she is elected, to bepermitted to serve.The record indicates that shop stewards are paid $6 amonth, and General Counsel urges that Respondents berequired to reimburse Myers the amount of steward's wagesshe would have been paid had she been permitted to beelected to office on September 30, if, at the new election tobe held pursuant to the recommendations herein, Myersshould be elected shop steward. In my judgment, such aremedy is inappropriate. If Myers is elected in a newelection, it does not necessarily mean that she would havebeen elected on September 30 if her nomination had notbeen rejected, and a finding to that effect could only bebased on speculation. Accordingly, I shall not recommendreimbursement as requested.CONCLUSIONS OF LAW1.Mt.Union Manufacturing Company, L. Grief &Bros.,Division of Genesco, Inc., is an employerengaged incommerce within themeaning ofSection 2(6) and (7) of theAct.2.AmalgamatedClothingWorkersofAmerica,AFL-CIO, and itsaffiliatesBaltimoreRegional JointBoard and Local Union 424, and each of them, are labororganizationswithin themeaning ofSection 2(5) of the Act.3.By refusing to permit Elda Myers to be a nominee forshop steward in section 2 of the Employer's plant becauseshe threatened to go to the Board to obtain redress of hergrievance over rates of pay, Respondents Regional JointBoard and Local 424 haveengaged in and are engaging inunfair labor practices within themeaningof Section8(b)(1)(A) and Section 2(6) and (7) of the Act.Upon the foregoingfindingsof fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue thefollowing recommended: 12The activities of Respondent set forth in section II,above, occurring in connection with the operations of theEmployer described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.ORDERRespondents,Baltimore RegionalJoint Board and Local424, affiliated with Amalgamated Clothing Workers ofAmerica, AFL-CIO, their officers,agents,and representa-tives, shall:1.Cease and desist from:11The proviso reads"Provided,That this paragraph shall not impairfindings, conclusions, and recommended Order herein shall, as provided inthe right of a labor organization to prescribe its own rules with respect toSec 102 48 of the Rules and Regulations,be adopted by the Board andthe acquisition or retention of membership therein,become its findings, conclusions,and Order, and all objections thereto12 In the event no exceptions are filed as provided by Sec 102 46 of theshall be deemed waived for all purposesRules and Regulations of the National Labor Relations Board, the AMALGAMATED CLOTHING WKRS., LOCAL 424(a)Rejecting the nomination of any employee for theposition of shop steward because the employee threatens togo the Labor Board to seek redress of her grievance withregard to rates of pay.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteedemployees in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Rescind the election of Helen Getz as shop steward asa result of the nomination meeting of September 30, 1970,and hold another election among the employees in section 2of the Employer's plant for the position of shop steward ofsection 2, permitting Elda Myers to be a candidate pursuantto her nomination on September 30, and permitting her toserve, if elected.(b) Postat itsbusiness offices, and at all other placeswhere notices to members are customarily posted, includ-ing, if applicable, such bulletin boards as the Employer mayprovide for use by Respondents, copies of the attachednoticemarked "Appendix." 13 Copies of said notice, onforms provided by the Regional Director for Region 6, afterbeing duly signed by Respondents' authorized representa-tives, shall be posted by said Respondents immediatelyupon receipt thereof and be maintained by Respondents for60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to members arecustomarily posted. Reasonable steps shall be taken byRespondents to insure that said notices are not altered,defaced, or covered by any other material. In the event thatthe Employer does not provide bulletin boards at its plantsfor use by Respondents, Respondents shall sign and mailsufficientcopies of the aforesaid notice to the RegionalDirector for Region 6 for posting by the Employer at its Mt.Union plant, if the Employer is willing, in all places where itcustomarily posts notices to its employees.(c) Notify the Regional Director for Region 6, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.1413 In the eventthat the Board's Order is enforced by a Judgment of theUnited Stales Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"PostedPursuant to a Judgmentof the United States Court of AppealsEnforcing an Order of the National LaborRelations Board "19 In the eventthat this recommended Order is adopted by the Boardafter exceptionshave been filed, this provision shall be modified to read"Notifythe RegionalDirector forRegion 6, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewithAPPENDIX395NOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentNotice to all members of Baltimore Regional Joint Boardand Local Union 424, affiliated with AmalgamatedClothing Workers of America, AFL-CIO.We hereby notify you that:WE WILL NOT reject the nomination on any employeefor the office of shop steward because such employeethreatens to go to the National Labor Relations Boardto obtain action on a grievance which she has filed withregard to rates of pay.WE WILL rescind the election of a shop steward at thenomination meeting held in section 2 on September 30,1970, and hold another election in section 2 in whichElda Myers shall be permitted to be a candidate and, ifshe is elected, she shall be permitted to serve.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of their rightsguaranteed in Section 7 of the National LaborRelations Act.DatedByDatedByBALTIMORE REGIONAL JOINTBOARD OF THEAMALGAMATED CLOTHINGWORKERS OF AMERICA,AFL-CIO(Labor Organization)(Representative)(Title)LOCALUNION424OF THEAMALGAMATED CLOTHINGWORKERS OF AMERICA,AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 1536Federal Building, 1000 Liberty Avenue, Pittsburgh, Penn-sylvania 15222, Telephone 412-644-2977.